Case
 Case2:16-cv-02704-JCM-PAL
      2:16-cv-02704-JCM-PAL Document
                             Document89-1
                                      90 Filed
                                          Filed12/17/18
                                                12/14/18 Page
                                                          Page11ofof22
    Case
     Case2:16-cv-02704-JCM-PAL
          2:16-cv-02704-JCM-PAL Document
                                 Document89-1
                                          90 Filed
                                              Filed12/17/18
                                                    12/14/18 Page
                                                              Page22ofof22




50,062.19




                                                          12/17/2018
